Filed 2/4/22 P. v. Luengas CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                          H048788
                                                                     (Santa Cruz County
           Plaintiff and Respondent,                                  Super. Ct. No. F13139)

           v.

 URIEL ALEXANDER LUENGAS,

           Defendant and Appellant.


         In 2007, defendant Uriel Alexander Luengas pleaded no contest to voluntary
manslaughter, attempted second degree robbery, and conspiracy to commit robbery. He
admitted he personally and intentionally discharged a firearm in the commission of the
offense. The trial court imposed a term of 32 years eight months in state prison. In 2020,
the Secretary of the California Department of Corrections and Rehabilitation (the
Secretary) recommended to the trial court that it recall Luengas’s sentence and resentence
him under section 1170, subdivision (d). The trial court declined to recall Luengas’s
sentence on the ground he had entered into a stipulated sentence.
         Luengas appeals from the trial court’s order declining to recall his sentence. He
contends the court failed to exercise its statutory discretion to consider recalling the
sentence notwithstanding that it was stipulated. The Attorney General, citing newly
enacted Assembly Bill No. 1540 (2021-2022 Reg. Sess.) (Assembly Bill No. 1540),
concedes reversal is required and asks that we remand for a new hearing consistent with
the change in law.
       The Attorney General’s concession is well-taken. We will reverse the order
declining to recall the sentence and remand for a new hearing consistent with Assembly
Bill No. 1540.
                                       I. BACKGROUND
       The facts of the offense are immaterial. In 2007, Luengas pleaded no contest to
three counts: count 1—voluntary manslaughter (Pen. Code, § 192, subd. (a))1; count 2—
attempted second degree robbery (§§ 211, 664); and count 3—conspiracy to commit
robbery (§ 182, subd. (a)(1)). With respect to counts 2 and 3, he admitted he personally
and intentionally discharged a firearm in the commission of the offense. (§ 12022.53,
subd. (c).)
       In accord with a negotiated disposition, the trial court imposed a total term of
32 years eight months in state prison. The court selected count 1 for the principal term
and imposed the aggravated term of 11 years for that count. On counts 2 and 3, the court
imposed consecutive terms equal to one-third the middle terms—eight months and one
year, respectively. For the firearm enhancement, the court imposed a consecutive term of
20 years.
       In 2020, the Secretary recommended to the trial court that it recall Luengas’s
sentence and resentence him under section 1170, subdivision (d). The Secretary’s letter
identified an apparent error in the sentence imposed: The trial court had imposed a full
consecutive term of 20 years for the firearm enhancement, although the enhancement was
attached to a subordinate offense, such that the proper term should have been one-third of
20 years under section 1170.1, subdivision (a).




       1
           Subsequent undesignated statutory references are to the Penal Code.

                                              2
       The trial court denied resentencing on the ground that “this was an agreed upon
sentence” and “any defects are waived.”
                                        II. DISCUSSION
       The Attorney General concedes reversal and remand is necessary under newly
enacted Assembly Bill No. 1540. We agree and accept the concession.
       While Luengas’s appeal was pending, the Legislature enacted and the Governor
signed Assembly Bill No. 1540, which moved the recall and resentencing provision to
section 1170.03 and revised its terms. Section 1170.03 took effect on January 1, 2022.
Section 1170.03 adds several requirements to the recall and resentencing process,
including notice, appointment of counsel, a hearing, and a statement of reasons for the
ruling on the record. (Assem. Bill No. 1540, Stats. 2021, ch. 719, § 3.1, subd. (a)(6), (7),
& (8).) With respect to the Secretary’s recommendation to reduce a sentence that was the
product of a negotiated plea agreement, section 1170.03 provides that “the resentencing
court may, in the interest of justice and regardless of whether the original sentence was
imposed after a trial or plea agreement, do the following: [¶] (A) Reduce a defendant’s
term of imprisonment by modifying the sentence.” (§ 1170.03, subd. (a)(3)(A).) The
new statute also indicates that where the recall and resentencing recommendation is made
by the Secretary, “[t]here shall be a presumption favoring recall and resentencing of the
defendant, which may only be overcome if a court finds the defendant is an unreasonable
risk of danger to public safety, as defined in subdivision (c) of Section 1170.18.”
(Assem. Bill No. 1540, Stats. 2021, ch. 719, § 3.1, subd. (b)(2).)
       When the trial court considered the Secretary’s recommendation in this case, there
was no statutory presumption favoring recall and resentencing. In the new law, the
Legislature stated its intent to apply the change in law “regardless of the date of the
offense or conviction,” making it retroactively applicable to Luengas’s conviction.
(Assem. Bill No. 1540, Stats. 2021, ch. 719, § 1, subd. (i).) Accordingly, we must



                                              3
remand the matter to allow the trial court to exercise its discretion in light of these
statutory modifications.
                                      III.   DISPOSITION
       The order declining to recall Luengas’s sentence is reversed. The matter is
remanded to the trial court for a hearing in accordance with the newly enacted section
1170.03 as added by Assembly Bill No. 1540.




                                              4
                                _______________________________
                                Greenwood, P. J.




WE CONCUR:




______________________________________
      Danner, J.




______________________________________
      Lie, J.




People v. Luengas
No. H048788